Supreme Court of the United States
                              Office of the Clerk
                        Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                   August 13, 2015


Clerk
Court ofCriminal Appeals ofTexas                                   RECFfV^n
P.O. Box 12308                                                 ~——      ycU
                                                               •0m0FCRmmiAppEALS
Capitol Station
Austin, TX 78711                                                       $(]§ J y £015

        Re: Jeremy Crespin                                        Ab@IAc0S!a,Gtejfc
            v. Texas
              No. 15-5627
              (Your No. WR-82,141-03; WR-82,141-04)


Dear Clerk:


      The petition for a writ of certiorari in the above entitled case was filed on June
11, 2015 and placed on the docket August 13, 2015 as No. 15-5627.




                                        Sincerely,

                                        Scott S. Harris, Clerk


                                                 1lliML
                                        Melissa (Blalock
                                        Case Analyst